Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered May 23, 1995, which, in an action for personal injuries sustained in an automobile accident, granted plaintiffs’ motion to reargue a prior order, same court and Justice, entered March 7, 1995, granting summary judgment in favor of defendant Bedaure, and upon reargument adhered to the original determination, unanimously affirmed, without costs. The appeal from the order of March 7, 1995 is unanimously dismissed, without costs, as rendered academic by the order of May 23, 1995.
Plaintiffs’ contention that defendant Bedaure, whose vehicle struck plaintiffs’ vehicle head-on after having been propelled forward by a rear-end collision with codefendant’s vehicle, may have been partially responsible for the accident because her wheels were improperly turned in the direction she planned to turn while standing at a red light, or because she panicked after the initial impact with codefendant’s vehicle, was properly rejected by the IAS Court as too conjectural to raise an issue of fact. Upon this record, the sole proximate cause of the accident was codefendant’s failure to maintain a safe distance between the vehicles (see, Silberman v Surrey Cadillac Limousine Serv., 109 AD2d 833). Concur—Rosenberger, J. P., Wallach, Rubin, Kupferman and Tom, JJ.